Walton, J.
This is a pauper suit. The notice provided for by E. S., c. 24, § 27, was sent by the plaintiff town to the defendant town. The latter neither removed the pauper nor returned the answer provided for in § 28. The question is whether a removal of the pauper by the plaintiffs to the defendant town is essential to the creation of the estoppel provided for in the latter section. We think not. If the town receiving the notice neither removes the pauper, nor returns an answer within *205two months, it is estopped to deny that the pauper has a settlement therein j and the town sending the notice may cause him to be removed to that town, and may recover the expenses of the removal, and of his previous support; and we think the right to remove, and the right to recover expenses incurred for his previous support, are independent rights; that either may be exercised without exercising the other; and that the estoppel applies whether exercised jointly or severally; that the term "previous support” does not mean support furnished before a removal, but support furnished prior to the commencement of the suit.
It is said that this precise question is now raised for the first time in this State. But the defendants’ counsel admit that it has been raised and decided adversely to their position in Massachusetts. And in two cases in this State, we think the decisions must be regarded as impliedly, if not expressly, adverse to their position. The defendants’ counsel have supported their position by a very able and ingenious argument, but it fails to satisfy us that our interpretation of the statute is not the correct one. Petersham v. Coleraine, 9 Allen, 91; Ellsworth v. Houlton, 48 Maine, 416; Kennebunkport v. Buxton, 26 Maine, 61.

Oase to stand for trial.

Api’Deton, C. J., DaNfortii, Virgin, Peters and Libbey, JJ'., concurred.